department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date of f i c e of c h i ef c ou n sel number info release date conex-112208-10 uil the honorable dianne feinstein united_states senate washington dc attention ---------------- dear senator feinstein this letter responds to your inquiry dated date on behalf of your constituent - ---------------------- -------------- asked about the income_tax consequences to investors arising from ------------------------an entity in which he was an investor ---------------asserts that the purported investment was a ponzi scheme and asks what relief is available to investors we issued guidance in addressing the income_tax treatment of losses from fraudulent investment schemes revrul_2009_9 provides that an investor who was the victim of a fraudulent investment arrangement is entitled to an ordinary theft_loss deduction that is not limited by the rules that apply to capital losses investment theft losses are not subject_to limitations that apply to personal casualty and theft losses the theft_loss is deductible in the year the fraud is discovered except to the extent the investor has a reasonable_prospect_of_recovery the amount of the theft_loss includes not only the investor's unrecovered investment but also amounts reported as income from the investment in prior years and reinvested in the fraudulent investment arrangement conex-112208-10 a theft_loss deduction that creates a net_operating_loss for the investor can be carried back to generate a refund of taxes paid in earlier taxable years and then forward to later taxable years to claim a theft_loss deduction in any taxable_year an investor must prove that the loss was due to theft and that no reasonable prospect exists of recovering the investment investors often cannot determine their prospect of recovery in the year the loss is discovered for this reason revproc_2009_20 provides a simplified_method for investors to compute and report their losses from fraudulent investment schemes this revenue_procedure generally allows an investor who was a victim of fraud to claim a theft_loss in the year the fraud is discovered for this simplified_method to apply someone must have brought a criminal charge against the alleged perpetrator of the scheme i have enclosed a copy of both the revenue_ruling and revenue_procedure ---------------also wrote about like_kind_exchanges under sec_1031 of the internal_revenue_code and income from the cancellation of indebtedness our office spoke directly to ---------------by telephone regarding those issues i hope this information is helpful if you have any questions please call me ---------------- ---------------------- office_of_chief_counsel income_tax and accounting division at ------- --------------------- sincerely andrew j keyso deputy associate chief_counsel income_tax and accounting enclosures
